PER CURIAM.
The appellant was convicted and sentenced for robbery with a deadly weapon, aggravated assault, and simple battery, all growing out of a single criminal episode on July 30, 1990. He argues that he should not have been convicted and sentenced for the aggravated assault and the simple battery because the statutory elements of those crimes are subsumed by the statutory elements of robbery with a deadly weapon. See section 775.021(4), Florida Statutes (1989). Upon authority of our decisions in Brown v. State, 569 So.2d 1320 (Fla. 1st DCA 1990), and Cave v. State, 578 So.2d 766 (Fla. 1st DCA 1991), we reject the appellant’s arguments.
The judgments and sentences are affirmed.
ALLEN and KAHN, JJ., and WENTWORTH, Senior Judge, concur.